UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6149



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OBAR MAJETTE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. James A. Beaty, Jr., Dis-
trict Judge. (CR-92-283-G, CA-97-169-2)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Obar Majette, Appellant Pro Se. Scott Patrick Mebane, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

Appellant’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recommended that

relief be denied and advised Appellant that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S.

1208 (1984); see also Thomas v. Arn, 474 U.S. 140 (1985). Appellant

has waived appellate review by failing to file objections after

receiving proper notice. We accordingly deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         DISMISSED


                                2